UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY 811-22229 Investment Company Act file number PNMAC Mortgage Opportunity Fund, LLC 6101 Condor Drive Moorpark , California 93021 Jeff Grogin, Secretary PNMAC MORTGAGE OPPORTUNITY FUND, LLC 6101 Condor DriveMoorpark, California 93021 (818) 224-7050 Copies to: Richard T. Prins, Esq. Skadden, Arps, Slate, Meagher & Flom LLP Four Times Square New York, New York 10036 Date of fiscal year end: December 31 Date of reporting period:March 31, 2013 Item 1. Schedule of Investments. PNMAC Mortgage Opportunity Fund, LLC Schedule of Investments March 31, 2013 (Unaudited) Shares or Principal Amount Fair Value INVESTMENTS - 100.2%* Investment in Master Fund - 100.2%* PNMAC Mortgage Opportunity Fund, LP^ $ $ Total Investment in Master Fund (Cost $140,192,634) SHORT-TERM INVESTMENT -0.0%* BlackRock Liquidity Funds: TempFund Institutional Shares^ $ $ Total Short Term Investment (Cost $64,901) TOTAL INVESTMENTS - 100.2%* (Cost $140,257,535) Liabilities in Excess of Other Assets - (0.2%)* ) TOTAL NET ASSETS - 100%* $ * Percentages are stated as a percent of net assets. ^ Investment represents securities held or issued by related parties All Investments are in the United States of America The cost basis of investments for federal income tax purposes at March 31, 2013 was as follows**: Cost of investments $ Net unrealized appreciation $ ** Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Fair Value of Investments PNMAC Mortgage Opportunity Fund, LLC (“the Fund”) carries its investments at their estimated fair values with changes in fair value recognized in current period results of operations. The Fund groups its assets and liabilities at fair value in three levels, based on the markets in which the assets and liabilities are traded and the reliability of the assumptions used to determine fair value. The three levels are described below: Level 1 – Quoted prices in active market for identical securities. Level 2 – Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing an asset or liability and are developed based on market data obtained from sources independent of the Master Fund. These may include quoted prices for similar assets and liabilities, interest rates, prepayment speeds, credit risk and others. Level 3 – Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable (for example, when there is little or no market activity for an asset at the end of the period), unobservable inputs may be used. Unobservable inputs reflect the investment manager’s own assumptions about the factors that market participants use in pricing an asset or liability, and are based on the best information available in the circumstances. While the investment manager believes its valuation methods are appropriate and consistent with those used by other market participants, the use of different methods or assumptions to estimate the fair value of certain financial instruments would likely result in a different estimate of fair value at the reporting date. Those estimated values may differ significantly from the values that would have been used had a readily available market for such loans or investments existed, or had such loans or investments been liquidated, and those differences could be material to the financial statements. Changes in valuation techniques may also result in transfer in or out of an investment's assigned level within the hierarchy. Following is a summary of financial statement items that are measured at estimated fair value on a recurring basis as of March 31, 2013: Description Total Level 1 Level 2 Level 3 Short-Term Investment $ $ $
